Exhibit 10(a)

AMENDMENT NO. 1

AMENDED AND RESTATED ADVISORY CONTRACT

THIS AMENDMENT NO. 1 is made as of April 3, 2006, between B. F. Saul Company
(the “Advisor) and B. F. Saul Real Estate Investment Trust (the “Trust”).

WHEREAS, the Advisor and the Trust entered into an Amended and Restated Advisory
Contract (the ‘Contract”) effective as of October 1, 2005, which the Advisor and
the Trust now wish to amend in certain respects, in accordance with and as
contemplated by Paragraph 8.B. of said Contract, in order to adjust the
Advisor’s monthly based compensation,

NOW THEREFORE, in consideration of the premises and of the mutual covenants
therein and herein contained, it is agreed that the Amended and Restated
Advisory Contract is amended as follows:

Paragraph 3.A. is amended by changing the Advisory Fee from $503,000 to $579,000
per month, of which the Trust is obligated to pay, less any amount contributed
by Dearborn, L.L.C. pursuant to its contract. The change in the Advisory Fee
shall be effective as of January 1, 2006.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first above
written.

 

        B. F. SAUL REAL ESTATE             INVESTMENT TRUST By:  

/s/ B. Francis Saul III

  B. Francis Saul III   Senior Vice President         B. F. SAUL COMPANY By:  

/s/ Ross E. Heasley

  Ross E. Heasley   Vice President